

116 HR 2075 : School-Based Health Centers Reauthorization Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 2075IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Public Health Service Act to reauthorize school-based health centers, and for other purposes.1.Short titleThis Act may be cited as the School-Based Health Centers Reauthorization Act of 2020.2.Reauthorization of school-based health centers(a)Elimination of limitation on eligibility of health centers(1)RepealSection 399Z–1(f)(3) of the Public Health Service Act (42 U.S.C. 280h–5(f)(3)) is amended by striking subparagraph (B).(2)Conforming changeSection 399Z–1(f)(3) of the Public Health Service Act (42 U.S.C. 280h–5(f)(3)) is amended by striking Limitations and all that follows through Any provider of services and inserting Limitation.—Any provider of services.(b)Authorization of appropriationsSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended by striking 2010 through 2014 and inserting 2021 through 2025.Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk.